UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (Mark One) [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGEACT OF 1934 For the Quarterly period endedSeptember 30, 2007 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-7865 HMG/COURTLAND PROPERTIES, INC. (Exact name of small business issuer as specified in its charter) Delaware 59-1914299 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1870 S. Bayshore Drive, Coconut Grove, Florida 33133 (Address of principal executive offices) (Zip Code) 305-854-6803 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Sections 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X] APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. 1,023,955 Common shares were outstanding as of November 8, 2007. HMG/COURTLAND PROPERTIES, INC. Index PAGE NUMBER PART I. Financial Information Item 1.Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2007 (Unaudited) and December 31, 2006 1 Condensed Consolidated Statements of Comprehensive Income (Loss) for the Three and Nine Months Ended September 30, 2007 and 2006 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3.Controls and Procedures 16 PART II. Other Information Item 1.Legal Proceedings 16 Item 2.Changes in Securities and Small Business Issuer Purchases of Equity Securities 16 Item 3.Defaults Upon Senior Securities 16 Item 4.Submission of Matters to a Vote of Security Holders 16 Item 5.Other Information 16 Item 6.Exhibits and Reports on Form 8-K 16 Signatures 17 Cautionary Statement.This Form 10-QSB contains certain statements relating to future results of the Company that are considered "forward-looking statements" within the meaning of the Private Litigation Reform Act of 1995.Actual results may differ materially from those expressed or implied as a result of certain risks and uncertainties, including, but not limited to, changes in political and economic conditions; interest rate fluctuation; competitive pricing pressures within the Company's market; equity and fixed income market fluctuation; technological change; changes in law; changes in fiscal, monetary, regulatory and tax policies; monetary fluctuations as well as other risks and uncertainties detailed elsewhere in this Form 10-QSB or from time-to-time in the filings of the Company with the Securities and Exchange Commission.Such forward-looking statements speak only as of the date on which such statements are made, and the Company undertakes no obligation to update any forward-looking statement to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events. HMG/COURTLAND PROPERTIES, INC.AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, December 31, 2007 2006 ASSETS Investment properties, net of accumulated depreciation: Commercial properties $ 7,427,338 $ 7,385,857 Commercial properties- construction in progress 534,857 239,166 Hotel, club and spa facility 5,021,638 5,433,500 Marina properties 2,854,719 3,044,878 Land held for development 27,689 27,689 Total investment properties, net 15,866,241 16,131,090 Cash and cash equivalents 3,978,079 2,412,871 Investments in marketable securities 3,997,614 5,556,121 Other investments 4,843,026 4,293,662 Investment in affiliate 3,262,498 3,165,235 Loans, notes and other receivables 826,478 1,910,555 Notes and advances due from related parties 758,611 736,909 Deferred taxes - 76,000 Goodwill 7,728,627 7,728,627 Other assets 716,203 718,935 TOTAL ASSETS $ 41,977,377 $ 42,730,005 LIABILITIES Mortgages and notes payable $ 20,147,494 $ 20,931,301 Accounts payable and accrued expenses 1,612,895 1,704,182 Deferred taxes 215,000 - Interest rate swap contract payable 80,000 45,000 TOTAL LIABILITIES 22,055,389 22,680,483 Minority interests 3,254,399 3,126,715 STOCKHOLDERS' EQUITY Preferred stock, $1 par value; 2,000,000 shares authorized; none issued - - Excess common stock, $1 par value; 500,000 shares authorized; none issued - - Common stock, $1 par value; 1,500,000 shares authorized; 1,317,535 shares issued as of September 30, 2007 and December 31, 2006 1,317,535 1,317,535 Additional paid-in capital 26,585,595 26,585,595 Undistributed gains from sales of properties, net of losses 41,572,120 41,572,120 Undistributed losses from operations (50,201,827 ) (49,964,109 ) Accumulated other comprehensive loss (40,000 ) (22,500 ) 19,233,423 19,488,641 Less:Treasury stock, at cost (293,580 shares as of September 30, 2007 and December 31, 2006) (2,565,834 ) (2,565,834 ) TOTAL STOCKHOLDERS' EQUITY 16,667,589 16,922,807 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 41,977,377 $ 42,730,005 See notes to the condensed consolidated financial statements (1) HMG/COURTLAND PROPERTIES, INC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS)(UNAUDITED) Three months ended September 30, Nine months ended September 30, REVENUES 2007 2006 2007 2006 Real estate rentals and related revenue $ 382,791 $ 354,988 $ 1,153,114 $ 1,023,660 Food & beverage sales 1,334,074 1,352,501 4,762,052 4,939,492 Marina revenues 408,859 410,977 1,291,498 1,255,412 Spa revenues 156,815 156,541 535,651 465,039 Net gain from investments in marketable securities 118,131 144,873 368,536 170,480 Net income from other investments 23,871 85,320 765,746 395,031 Interest, dividend and other income 124,481 119,660 368,576 439,702 Total revenues 2,549,022 2,624,860 9,245,173 8,688,816 EXPENSES Operating expenses: Rental and other properties 207,739 150,003 489,554 408,862 Food and beverage cost of sales 366,993 381,365 1,280,020 1,420,680 Food and beverage labor and related costs 353,615 292,083 1,082,699 962,246 Food and beverage other operating costs 503,762 553,962 1,742,184 1,660,878 Marina expenses 244,477 265,662 791,429 798,530 Spa expenses 205,454 149,447 623,739 494,960 Depreciation and amortization 327,218 303,879 990,019 851,331 Adviser's base fee 225,000 225,000 675,000 675,000 General and administrative 93,240 97,607 264,383 257,706 Professional fees and expenses 84,030 85,396 262,012 232,027 Directors' fees and expenses 30,999 25,613 71,462 58,624 Total operating expenses 2,642,527 2,530,017 8,272,501 7,820,844 Interest expense 403,195 433,743 1,211,960 1,257,492 Minority partners' interests in operating loss of consolidated entities (204,832 ) (132,946 ) (292,570 ) (64,359 ) Total expenses 2,840,890 2,830,814 9,191,891 9,013,977 (Loss) income before sales of properties and taxes (291,868 ) (205,954 ) 53,282 (325,161 ) Gain on sales of properties, net - 257,064 - 257,064 (Loss) income before taxes (291,868 ) 51,110 53,282 (68,097 ) Provision for income taxes 164,000 223,000 291,000 241,000 Net loss $ (455,868 ) $ (171,890 ) $ (237,718 ) $ (309,097 ) Other comprehensive (loss) income: Unrealized (loss) gain on interest rate swap agreement $ (17,500 ) $ (234,000 ) $ (40,000 ) $ 104,500 Total other comprehensive income (loss) (17,500 ) (234,000 ) (40,000 ) 104,500 Comprehensive loss $ (473,368 ) $ (405,890 ) $ (277,718 ) $ (204,597 ) Net Loss Per Common Share: Basic & diluted $ (0.45 ) $ (0.17 ) $ (0.23 ) $ (0.30 ) Weighted average common shares outstanding-basic & diluted 1,023,955 1,023,955 1,023,955 1,032,584 See notes to the condensed consolidated financial statements (2) HMG/COURTLAND PROPERTIES, INC.AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine months ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (237,718 ) $ (309,097 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 990,019 851,331 Net income from other investments (765,746 ) (395,031 ) Gain on sales of properties, net - (257,064 ) Net gain from investments in marketable securities (368,536 ) (170,480 ) Minority partners' interest in operating losses (292,570 ) (64,359 ) Deferred income tax expense 291,000 241,000 Changes in assets and liabilities: Other assets and other receivables 67,001 59,348 Net proceeds from sales and redemptions of securities 3,424,317 1,758,925 Investments in marketable securities (1,255,599 ) (802,946 ) Accounts payable, accrued expenses and other liabilities (155,862 ) (696,405 ) Total adjustments 1,934,024 524,319 Net cash provided by operating activities 1,696,306 215,222 CASH FLOWS FROM INVESTING ACTIVITIES: Purchases and improvements of properties (701,361 ) (1,770,945 ) Net proceeds from disposals of properties - 818,794 (Increase) decrease in notes and advances from related parties (21,702 ) 2,368 Additions in mortgage loans and notes receivables (211,000 ) - Collections of mortgage loans and notes receivables 1,207,000 91,708 Distributions from other investments 1,005,187 714,519 Contributions to other investments (1,105,265 ) (673,605 ) Net cash provided by (used in) investing activities 172,859 (817,161 ) CASH FLOWS FROM FINANCING ACTIVITIES: Additional borrowings, mortgages and notes payables - 615,327 Repayment of mortgages and notes payables (783,807 ) (346,848 ) Purchase of treasury stock - (687,120 ) Contributions from minority partners 479,850 867,250 Net cash (used in) provided by financing activities (303,957 ) 448,609 Net increase (decrease) in cash and cash equivalents 1,565,208 (153,330 ) Cash and cash equivalents at beginning of the period 2,412,871 2,350,735 Cash and cash equivalents at end of the period $ 3,978,079 $ 2,197,405 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for interest $ 1,212,000 $ 1,257,000 See notes to the condensed consolidated financial statements (3) HMG/COURTLAND
